Title: From James Madison to Thomas Jefferson, 15 May 1784
From: Madison, James
To: Jefferson, Thomas


Dear Sir
Richmond May 15. 1784
Your favor of the 7th. inst: with another pr. of spectacles inclosed came safe to hand on thursday last. I shall leave the person for whose use they were intended to take choice of the most suitable & will return the other pr. to Mr. Dudley by the first conveyance, unless I meet with a purchaser which I do not expect. The arrangement which is to carry you to Europe has been made known to me by Mr. Short who tells me he means to accompany or follow you. With the many reasons which make this event agreeable, I can not but mix some regret that your aid towards a revisal of our State Constitution will be removed. I hope however for your licence to make use of the ideas you were so good as to confide to me, so far as they may be necessary to forward the object. Whether any experiment will be made this Session is uncertain. Several members with whom I have casually conversed give me more encouragemt. than I had indulged. As Col: Mason remains in private life, the expediency of starting the idea will depend much on the part to be expected from R. H. L. & P. H. The former is not yet come to this place, nor can I determine any thing as to his politics on this point. The latter arrived yesterday & from a short conversation I find him strenuous for invigorating the federal Govt. though without any precise plan, but have got no explanations from him as to our internal Govt. The general train of his thoughts seemed to suggest favorable expectations. We did not make a House till wednesday last, & have done nothing yet but arrange the Committees & receive petitions. The former Speaker was re-elected without opposition. If you will either before or after your leaving America point out the channel of communication with you in Europe, I will take the pleasure of supplying you from time to time with our internal transac[tions] as far as they may deserve your attention, & expect that you will freely command every other service during yr. absence which it may be in my power to render. Wishing you every success & happiness I am Dr Sir Your affecte. friend
J. Madison Jr.
